

115 HR 2165 IH: TSA Misconduct Accountability Act of 2017
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2165IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Gallagher (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 49, United States Code, to direct the Administrator of the Transportation Security
			 Administration (TSA) to make certain improvements in managing TSA employee
			 conduct, and for other purposes.
	
 1.Short titleThis Act may be cited as the TSA Misconduct Accountability Act of 2017. 2.TSA requirements for addressing employee misconduct (a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new section:
				
					44947.Requirements for addressing employee misconduct
 (a)In generalNot later than 90 days after the date of the enactment of this section, the Administrator of the Transportation Security Administration (TSA) shall—
 (1)revise TSA’s employee code of conduct policy to include— (A)a process for disciplining an employee who, as determined by the Administrator, has received within a certain timeframe a certain number of disciplinary or adverse actions in response to violations of such policy; and
 (B)guidance on how employees should report misconduct; (2)identify methods for addressing employee misconduct, including revising agency-wide, baseline table of offenses and penalties used for both non-disciplinary and disciplinary actions regarding misconduct, including all acceptable non-disciplinary, disciplinary, and adverse actions that may be administered for misconduct;
 (3)submit to the Chief Human Capital Officer of the Department of Homeland Security such code of conduct policy and such table of offenses and penalties for review by such Officer in consideration of Department policies and regulations, in accordance with subsection (e); and
 (4)identify a senior TSA official responsible for overseeing TSA’s employee code of conduct policy and table of offenses and penalties.
 (b)ImplementationNot later than 120 days after carrying out subsection (a), the Administrator of the TSA shall instruct TSA managers how to appropriately administer discipline related to employee misconduct.
 (c)IdentificationNot later than 120 days after carrying out subsection (a), the Administrator of the TSA shall identify and address causes of employee misconduct by—
 (1)monitoring misconduct trends through a quarterly review and analysis of misconduct data; and (2)establishing specific outcome measures to assess performance.
 (d)InitiativesNot later than 120 days after carrying out subsection (a), the Administrator of the TSA shall, in consultation with the Chief Human Capital Officer of the Department of Homeland Security, implement human capital initiatives to address TSA employee misconduct by—
 (1)modifying the annual or periodic performance plans of Federal Security Directors to include the extent to which such Directors ensure that disciplinary actions administered at the airport for which they are responsible are consistent with TSA policy;
 (2)notifying applicants of disqualifying offenses in employment announcements for job descriptions or during the application process to ensure that appropriately qualified candidates apply and are hired for such positions; and
 (3)developing and delivering training and on-the-job resources for supervisors to address misconduct issues in accordance with TSA policy.
							(e)Chief Human Capital Officer
 (1)In generalNot later than 60 days after receipt of the TSA employee code of conduct policy and the table of offenses and penalties under subsection (a), the Chief Human Capital Officer of the Department of Homeland Security shall review such policy and such table to ensure that such policy and such table align, as appropriate, with the policies and tables developed by the Chief Human Capital Officer for the Department.
 (2)MonitoringThe Chief Human Capital Officer of the Department of Homeland Security shall, as part of existing working groups established by such Officer, monitor through fiscal year 2020 the implementation under subsection (b) of the TSA employee code of conduct.
 (f)DefinitionsIn this section: (1)ActionsThe term actions means consequences for employee misconduct, up to and including removal from Federal service, established by TSA policy.
 (2)MisconductThe term misconduct means the failure of a TSA employee to comply with a performance plan, rule, regulation, or law within the scope of such employee’s duties, responsibilities, or functions..
 (b)Prohibition on new fundingNo funds are authorized to carry out this section and the amendment made by this section. This section and such amendment shall be carried out using amounts otherwise made available.
 (c)Clerical amendmentThe analysis for chapter 449 of title 49, United States Code, is amended by inserting after the item relating to section 44946 the following new item:
				
					
						44947. Requirements for addressing employee misconduct..
			